Citation Nr: 1107361	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from July 1966 to July 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by a service- connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  Paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service- connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that 
a nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity 
of the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation or by 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice- 
connected disease or injury.  The rating 
activity will determine the baseline and 
current levels of severity under the Schedule 
for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The amendment is to be applied prospectively as it is more 
restrictive; it is not for application in the present claim 
because it was filed in February 2004.

The appellant seeks service connection for hypertension.  He 
avers that hypertension is secondary to service-connected 
diabetes mellitus.  He also suggests that it is secondary to 
service-connected coronary artery disease.

Report of VA examination conducted in January 2005 reflects that 
the appellant has a nondiabetic condition hypertension that is 
aggravated by diabetes.  However, the examiner states that he 
cannot ascertain the degree of disability due to aggravation 
without resorting to speculation.  He further states that, in the 
absence of diabetic nephropathy, the appellant's hypertension is 
less likely than not related to type II diabetes mellitus.  No 
further explanation was provided.

The Board finds that this examination and opinion are inadequate.  
First, the examiner does not indicate what factors must be known 
in order to render a non-speculative opinion with regard to his 
finding of aggravation.  Second, the examination and opinion were 
prepared prior to the receipt of numerous pertinent private 
medical records.  It is noted that private treatment records 
reflect a diagnosis for diabetic nephropathy, and coronary artery 
disease secondary to diabetes mellitus.

In view of the above, the Board finds that remand for another 
examination and opinion is warranted.  38 C.F.R. § 3.159(c)(4).  
A medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA 
examination should address whether the appellant's hypertension 
proximately due to or aggravated by service-connected 
disability-namely, diabetes mellitus and coronary artery 
disease-after review of documented medical history and 
examination of the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided notice 
of the information and evidence necessary to 
establish a claim based on secondary service 
connection.

2.  The appellant should be scheduled for a 
VA examination by an appropriate specialist 
to ascertain whether hypertension is 
proximately due to or aggravated by service-
connected diabetes mellitus type II or 
coronary artery disease.  The claims folder 
must be available to the examiner.  The 
examination report should reflect a review of 
the documented medical history.  All 
necessary tests should be conducted.  A 
complete medical rational is required for all 
opinions.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record. If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


